Exhibit 10.32

.OMB Approval 2700-0042

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT  

1. CONTRACT ID CODE

N/A

 

PAGE OF PAGES

1        |        4

2. AMENDMENT/MODIFICATION NO.

0003

 

3. EFFECTIVE DATE

October 31, 2014

  4. REQUISITION/PURCHASE REQ. NO.  

5. PROJECT NO. (If applicable)

N/A

6. ISSUED BY   CODE         7. ADMINISTERED BY (If other than Item 6)   CODE    

N/A

National Institutes of Health

National Institute of Allergy and Infectious Diseases

DEA, Office of Acquisitions

Room 3214, MSC 7612

6700-B Rockledge Drive

Bethesda, MD 20892-7612

 

 

MID RCB-B

                8. NAME AND ADDRESS OF CONTRACTOR (No. Street, County, State and
ZIP: Code)   (¨)    

9A.    AMENDMENT OF SOLICITATION NO.

                     

Pfenex, Inc.

10790 Roselle Street

San Diego, CA 92121

     

9B.    DATED (SEE ITEM 11)

 

  X    

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSN272201200033C

           

10B.  DATED (SEE ITEM 13)

CODE   FACILITY CODE      

09/27/2012

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers        ¨ is extended,        ¨ is not
extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning one (1) copy of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATA SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and data specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

 

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

(¨)  

A.    THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

         

B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF

X  

C.    THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

Mutual Agreement of the Parties

   

D.    OTHER (Specify type of modification and authority)

 

E. IMPORTANT: Contractor        ¨ is not, x is required to sign this document
and return     1     copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

PURPOSE: The purpose of this modification is to extend the Period of Performance
through December 31, 2015 and update various articles.

 

TOTAL FUNDS CURRENTLY ALLOTTED: $2,180,144 (Unchanged)

TOTAL ESTIMATED COST: $2,180,144 (Unchanged)

  

FUNDED THROUGH DATE: December 31, 2015 (Changed)

COMPLETION DATE: December 31, 2015 (Changed)

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)    16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print) Patrick Lucy, Chief Business Officer   

Michael P. Welsh

Contracting Officer, MID RCB-B, OA, DEA, NIAID, NIH, DHHS

15B. CONTRACTOR/OFFEROR   15C. DATE SIGNED      16B. UNITED STATES OF AMERICA  
16C. DATE SIGNED      

    /s/ Patrick Lucy                                             

(Signature of person authorized to sign)

  10-31-14   

BY     /s/ Aileene Mitchellford                        

(Signature of Contracting Officer)

 

  10-31-14

NSN 7540-01-152-8070

PREVIOUS EDITION UNUSABLE

 

30-105

Computer Generated

  

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

 



--------------------------------------------------------------------------------

Contract No: HHSN272201200033C

  Modification No: 03   Page 2 of 4

The period of performance listed on the face page of the contract (SF-26) in
Block 15A is changed as follows: “09/27/2012 – 12/31/2015”

ARTICLE B.2. ESTIMATED COST – OPTION, paragraph e., is hereby modified as
follows:

 

  e. Payments shall be made from the PRISM / NBS Line Item Numbers as follows:

 

PRISM /NBS Line Item

No.

  

Option / Increment

Description

  

PRISM / NBS Line

Item Period of

Performance

   Funded Amount

Line 1

   Base Period – Vaccine Technologies to Advance Next Generation Anthrax
Vaccines    09/27/2012 – 12/31/2015    $2,180,144

ARTICLE F.2. DELIVERIES, paragraph c., is hereby modified as follows:

 

  c. Copies of the Reports shall be sent to the following addresses:

 

Recipient

  

Address

NIAID Contract Officer Representative

  

Patrick Sanz, Ph.D.

Vaccines and other Biological Products Development

Section Office of Biodefense Research Affairs (OBRA)

DMID/NIAID/NIH

5601 Fishers Lane, Room 8G49, 9825

Rockville, MD 20892-9825

NIAID Contracting Officer

  

National Institutes of Health, DHHS

National Institute of Allergy and Infectious Diseases

Division of Extramural Activities, OA

5601 Fishers Lane, Room 3B49, 9821

Rockville, MD 20892-9821

NIAID Office of Policy for Extramural Research Administration (OPERA)

  

National Institutes of Health

Office of Policy for Extramural Research Administration (OPERA)

Extramural Inventions and Technology Resource Branch

6705 Rockledge Drive, Room 1040-A, MSC 7980

Bethesda, MD 20892-7980

ARTICLE I.1 General Clauses For A Cost-Reimbursement Research and Development
Contract, paragraph a., is modified to update the following clause(s):

 

52.202-1    Nov 2013    Definitions (Over the Simplified Acquisition Threshold)
52.203-5    May 2014    Covenant Against Contingent Fees (Over the Simplified
Acquisition Threshold) 52.203-7    May 2014    Anti-Kickback Procedures (Over
the Simplified Acquisition Threshold) 52.203-8    May 2014    Cancellation,
Rescission, and Recovery of Funds for Illegal or Improper Activity (Over the
Simplified Acquisition Threshold) 52.203-10    May 2014    Price or Fee
Adjustment for Illegal or Improper Activity (Over the Simplified Acquisition
Threshold) 52.204-10    Jul 2013    Reporting Executive Compensation and
First-Tier Subcontract Awards ($25,000 or more) 52.209.6    Aug 2013   
Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $30,000)

 

 

HHS-556



--------------------------------------------------------------------------------

Contract No: HHSN272201200033C

Modification No: 03 Page 3 of 4

 

52.216-7 Jun 2013 Allowable Cost and Payment 52.219-8 May 2014 Utilization of
Small Business Concerns (Over the Simplified Acquisition Threshold) 52.219-9 Jul
2013 Small Business Subcontracting Plan (Over $650,000) 52.225-1 May 2014 Buy
American - Supplies 52.232-23 May 2014 Assignment of Claims 52.233-1 May 2014
Disputes 52.222-35 Jul 2014 Equal Opportunity for Veterans ($100,000 or more)
52.222-36 Jul 2014 Equal Opportunity for Workers with Disabilities 52.222-37
Jul 2014 Employment Reports on Veterans ($100,000 or more) 52.222-54 Aug 2013
Employee Eligibility Verification (Over the Simplified Acquisition Threshold)
52.227-11 May 2014 Patent Rights – Ownership by the Contractor 52.232-17 May
2014 Interest (Over the Simplified Acquisition Threshold 52.232-23 May 2014
Assignment of Claims 52.232-33 Jul 2013 Payment by Electronic Funds
Transfer--System for Award Management 52.233-1 May 2014 Disputes 52.225-1
May 2014 Buy American - Supplies 52.227-14 May 2014 Rights in Data - General
52.244-6 Jul 2014 Subcontracts for Commercial Items

ARTICLE I.3 Additional Contract Clauses, paragraphs a. and b., are hereby
modified to update the following clause(s):

 

  a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER1) CLAUSES:

 

  13. FAR Clause 52.230-2, Cost Accounting Standards (May 2014).

 

  b. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CHAPTER 3) CLAUSES:

 

  3. HHSAR Clause 352.231-70, Salary Rate Limitation (August 2012).

       Note: P.L. 113-76 sets forth the Salary Rate Limitation at the Executive
Level II Rate, effective January 17, 2014

 

       See the following website for Executive Schedule rates of pay:
http://www.opm.gov/oca/ .

(For current year rates, click on Salaries and Wages/Executive Schedule/Rates of
Pay for the Executive Schedule. For prior year rates, click on Salaries and
Wages/select Another Year at the top of the page/Executive Schedule/Rates of Pay
for the Executive Schedule. Rates are effective January 1 of each calendar year
unless otherwise noted.)

FAR (48 CFR) 53.243

 

 

HHS-556